Title: From John Adams to Thomas Sprigg, 2 June 1798
From: Adams, John
To: Sprigg, Thomas


Gentlemen
Philadelphia June 2d 1798

I return with pleasure your Congratulations, upon the Unanimity of Spirit among our Fellow Citizens, which in so firm Language expresses their Resolution to preserve inviolate their Independence; and thank you for your generous applause.  I thank you your unanimous Resolution to defend the Rights of Freemen or perish in the Conflict, is heroic and glorious.
I cannot promise you an Administration, of which no Man will complain, unless you will insure me that no Man will complain, in this querulous age, will complain of Truth, Liberty and Humanity. I can however assure you that no Part of the public Treasury shall be exhausted by me, knowingly and willingly in vain.

John Adams